ACCEPTED
                                                                                                   09-17-00120-CR
                                                                                        NINTH COURT OF APPEALS
                                                                                               BEAUMONT, TEXAS
                                                                                                12/12/2017 9:33 AM
                                                                                            CAROL ANNE HARLEY
                                                                                                            CLERK

                                      NO. 09-17-00120-CR

                                                                            FILED IN
                                                                     9th COURT OF APPEALS
CODY AARON DEROCHE                          *              IN THE COURTBEAUMONT,
                                                                          OF APPEALS  TEXAS
Appellant                                   *                        12/12/2017 9:33:29 AM
                                            *                          CAROL ANNE HARLEY
VS.                                         *              NINTH DISTRICT OF  Clerk
                                                                                TEXAS
                                            *
THE STATE OF TEXAS,                         *
Appellee                                    *              BEAUMONT, TEXAS

                     STATE'S MOTION FOR EXTENSION OF TIME
                              TO FILE STATE'S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW the State of Texas, Appellee, by and through its Assistant District

Attorney of Orange County, Texas, Michael S. Marion, and files this State's Motion for

Extension of Time to File Brief and in support thereof would show the Court the following:

   1. Name of Trial Court:              260th District Court
                                        Orange County, Texas

   2. Trial Court Style:                Cause No. D070792-R
                                        STATE OF TEXAS V. CODY AARON DEROCHE

   3. Offense:                          Motion to Revoke Probation
                                        Failure of Sex Offender to Comply with Registration

   4. Present Filing Deadline:          December 13, 2017

   5. Length of extension required:     Thirty (30) days

   6. Number of previous extensions: None

   7. Good cause of this extension is as follows:

       Attorney has been displaced from his office due to damages caused by Hurricane Harvey

and is still working out of a temporary location.      As a result necessary closed files and

documents have been more difficult to locate. Attorney also had to prepare for and try a Felony
Escape case, cause number D170351-R which trial occurred yesterday, December 11, 2017 in

the 260 District Court, Orange County, Texas.

       WHEREFORE, premises considered, the undersigned counsel respectfully files this

Motion before the filing deadline and moves for the requested extension.


                                                   Respectfully submitted,
                                                   MICHAEL S. MARION
                                                   ASSISTANT DISTRICT ATTORNEY



                                                   /s/ Michael S. Marion_______________
                                                   MICHAEL S. MARION
                                                   ASSISTANT DISTRICT ATTORNEY
                                                   ORANGE COUNTY COURTHOUSE
                                                   ORANGE, TEXAS 77630
                                                   (409) 883-6764
                                                   STATE BAR#24048990
                                                   ATTORNEY FOR THE STATE
                                 CERTIFICATE OF SERVICE

       I, Michael S. Marion, Assistant District Attorney for Orange County, Texas, do hereby

certify that a true and correct copy of the foregoing State’s Motion for Extension of Time to File

the State’s Brief has been served on the Appellant by sending a copy via efile to Jamie Matuska,

2809 Highway 69 North, Nederland, Texas 77627, on this the 12th day of December 2017.




                                               /s/ Michael S. Marion______________________
                                               MICHAEL S. MARION
                                     NO. 09-17-00120-CR



CODY AARON DEROCHE                           *              IN THE COURT OF APPEALS
Appellant                                    *
                                             *
VS.                                          *              NINTH DISTRICT OF TEXAS
                                             *
THE STATE OF TEXAS,                          *
Appellee                                     *              BEAUMONT, TEXAS

                                            ORDER

       On this the ______ day of ________________, ________, came to be heard the State’s

Motion for Extension of Time to File Brief in the above styled and numbered cause, and after

due consideration of same finding that good cause exists for the granting of same;

       IT IS ORDERED, ADJUDGED and DECREED by the court that the time for filing

State’s brief shall be extended to and including _______________________________, 2017.

       SIGNED this _______ day of _______________________, 2017.



                                                    __________________________
                                                    JUDGE PRESIDING